Citation Nr: 1605644	
Decision Date: 02/12/16    Archive Date: 02/18/16

DOCKET NO.  14-22 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to VA benefits for a helpless child on the basis of permanent incapacity for self-support prior to attaining the age of 18 years.
 

REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Honan, Associate Counsel

INTRODUCTION

The Veteran had qualifying active service for VA purposes from January 1994 to May 1994 and from November 1995 to April 1998. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah. 

In June 2015, the Veteran appeared at a hearing before the undersigned.  A transcript of the hearing is of record. 


FINDINGS OF FACT

1.  The Veteran's daughter, KCF, was born on September [redacted], 1991.  

2.  The evidence shows that KCF was permanently incapable of self-support by reason of mental conditions prior to attaining the age of 18.


CONCLUSION OF LAW

The criteria for establishing VA benefits for a helpless child on the basis of permanent incapacity for self-support prior to attaining the age of 18 have been met.  38 U.S.C.A. § 101(4)(A) (West 2014); 38 C.F.R. §§ 3.57, 3.356 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

KCF was born on September [redacted], 1991, and turned 18 years of age on September [redacted], 2009.  She is the Veteran's daughter.  The Veteran contends that KCF is entitled to recognition as a helpless child on the basis of permanent incapacity for self-support prior to reaching 18 years of age.

The term "child" for purposes of Title 38 of the United States Code is specifically defined.  For purposes of determining eligibility as a claimant under Title 38, a child must be unmarried and must be either under the age of 18, have become permanently incapable of self-support before the age of 18, or be between the ages of 18 and 23 and pursuing a course of instruction at an approved educational institution.  38 U.S.C.A. § 101(4)(A)(ii) (West 2014); 38 C.F.R. §§ 3.57(a)(1), 3.356 (2015).

Rating determinations regarding helpless child status are made solely on the basis of whether the child is permanently incapable of self-support through his or her own efforts by reason of physical or mental defects.  The rating criteria applicable to disabled service members are not controlling.  The question of permanent incapacity for self-support is one of fact for determination by the rating agency on competent evidence of record in the individual case.  Id. 

The principal factors for consideration under 38 C.F.R. §3.356 are:

(1)  The fact that a claimant is earning his or her own support is prima facie evidence that he or she is not incapable of self-support.  Incapacity for self-support will not be considered to exist when the child by his or her own efforts is provided with sufficient income for his or her reasonable support.

(2)  A child shown by proper evidence to have been permanently incapable of self- support prior to the date of attaining the age of 18 years, may be so held at a later date even though there may have been a short intervening period or periods when his or her condition was such that he or she was employed, provided the cause of incapacity is the same as that upon which the original determination was made and there were no intervening diseases or injuries that could be considered as major factors.  Employment which was only casual, intermittent, unsuccessful, or terminated after a short period by reason of disability, should not be considered as rebutting permanent incapability of self- support otherwise established.

(3)  It should be borne in mind that employment of a child prior or subsequent to the delimiting age may or may not be a normal situation, depending on the educational progress of the child, the economic situation of the family, indulgent attitude of parents, and the like.  In those cases where the extent and nature of disability raises some doubt as to whether they would render the average person incapable of self-support, factors other than employment are for consideration.  In such cases there should be considered whether the daily activities of the child in the home and community are equivalent to the activities of employment of any nature within the physical or mental capacity of the child which would provide sufficient income for reasonable support.  Lack of employment of the child either prior to the delimiting age or thereafter should not be considered as a major factor in the determination to be made, unless it is shown that it was due to physical or mental defect and not to mere disinclination to work or indulgence of relatives or friends.

(4)  The capacity of a child for self-support is not determinable upon employment afforded solely upon sympathetic or charitable considerations and which involved no actual or substantial rendition of services.

The Court has held that in these types of cases the "focus of analysis must be on the [individual's] condition at the time of his or her 18th birthday."  Dobson v. Brown, 4 Vet. App. 443, 445 (1993).  In other words, for purposes of establishing helpless child status, the individual's condition subsequent to his or her eighteenth birthday is not for consideration.  Id.  

Here, the Board finds that KCF was shown to have been permanently incapable of self-support by reason of mental defects prior to the date of attaining the age of 18 years (i.e. prior to September [redacted], 2009).

According to KCF's records from the Social Security Administration (SSA), she began receiving Supplemental Security Income (SSI) beginning in April 2012 due to her incapacity to engage in substantive gainful activity resulting from severe mental impairments variously diagnosed as cognitive disorder, borderline intellectual functioning, attention deficit hyperactivity disorder (ADHD), anxiety disorder, and depression.  See January 2014 decision by the SSA Office of Disability Adjudication and Review.  The January 2014 SSA decision established an effective date of April 11, 2012 for SSI benefits because that was the date in which the SSA application had been received.  In other words, the SSA decision did not make a finding as to when KCF's disabilities first arose.     

The most pertinent evidence of record also includes a December 2008 Emergency Room evaluation report and related treatment notes, as well as a February 2007 private psychiatric assessment from Dr. R.S.  These medical records are dated prior to the time KCF reached 18 years of age, and they demonstrate that the same psychiatric impairments were present prior to her 18th birthday as were present after she turned 18.  The December 2008 Emergency Room evaluation report includes a description of KCF's medical history of severe psychiatric problems since the third grade.  The Board finds that the history contained in this contemporaneous report is highly probative as it was provided in the context of seeking emergency medical treatment for KCF.  The Emergency Room report also includes a copy of KCF's handwritten note contemplating suicide.  The clinician assigned a GAF score of 25 and diagnosed ADHD, depressive disorder not otherwise specified, and borderline personality traits.  

The February 2007 private psychiatric assessment from Dr. R.S. is also dated prior to KCF's 18th birthday and includes, among other things, a diagnosis of fetal alcohol syndrome.  The Board finds that this psychiatric assessment is also highly probative, and it demonstrates that KCF had a longstanding history of various psychiatric impairments, at least one of which began at birth. 

These severe mental impairments documented in KCF's treatment records formed the basis of the SSA's decision to grant SSI in January 2014.  KCF's treatment records reflect that her incapacity to support herself or to engage in substantive gainful activity began before she reached 18 years of age.  During the Veteran's Board hearing in June 2015, he testified that his daughter needed to be reminded on a daily basis to complete such basic tasks as taking a shower, brushing her teeth, and choosing which clothes to wear.  He reported that she is unable to cook or drive, and that she is not conscious of basic safety awareness.  Due to KCF's problems in school, her parents decided to have her homeschooled, and she continued to struggle with skills such as basic reading comprehension.  The Veteran also testified that KCF continues to live with him and his wife.  He has confirmed that his daughter has never held a job and has never been married.  See August 2014 statement.   

As the evidence shows that KCF was permanently incapable of self-support by reason of mental conditions prior to attaining the age of 18, the criteria for establishing VA benefits for a helpless child have been met.     


ORDER

Subject to the law and regulations governing payment of monetary benefits, entitlement to VA benefits for a helpless child on the basis of permanent incapacity for self-support prior to attaining the age of 18 years is granted. 



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


